Deen, Presiding Judge.
This is a Grady County taxpayer’s appeal from a judgment of that county’s superior court, based on a jury verdict, affirming the county Board of Equalization’s ruling upholding the evaluation of his land by the Board of Tax Assessors. Appellant had returned his nearly 1,000 acres of land (primarily in timber) for tax purposes at a figure arrived at by utilization of the capitalization of income method. The Board of Assessors assigned to this land a far higher value, arrived at by the comparable sales method.
Appellant alleges that the Board acted improperly in employing (admittedly) only the one method for evaluation of his land; he contends that the Board disregarded the statutory mandate requiring “consideration” not only of comparable sales but also of the cost method and the income capitalization method in arriving at fair market value. He further contends that “highest and best use” should not be the predominant factor in making a determination of fair market value. He contends yet further that, since very few if any parcels of land in Grady County had recently been sold for continued agricultural use, the assessors should have looked to neighboring counties for truly “comparable” sales. He enumerates as error the general grounds; the denial of his motions for continuance, for summary judgment, and for directed verdict; the limitation of evidence on the uniformity issue to Grady County alone; and the giving of a certain jury instruction and the failure to give certain others. Held:
The facts and the legal issues in this case are similar to those presented in Hawkins v. Bd. of Tax Assessors, 180 Ga. App. 834 (350 SE2d 790) (1986), in which this court has affirmed the judgment below. The instant case is controlled by the decision in Hawkins, and we therefore affirm the judgment of the Grady County Superior Court.

Judgment affirmed.


Benham and Beasley, JJ., concur.